FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF coLuMBlA N[)V g 7 2011

Dwighr N@il Rhone, § C'°B;"i;kl’rh$p~t‘§)‘,$§f)‘§f§"d
Plaintiff, )
)

v. § Civil Action No. x § :d'. 11
Eric Holder et al., )
)
Defendants. )
MEMoRANDUM oPlNioN

In this action filed pro se under 42 U.S.C. § 1983, plaintiff, a detainee in Leavenworth,
Kansas, sues Attorney General Eric Holder, Jr., and a number of individuals mostly in Kansas and
Arizona who may have participated in his criminal prosecution that resulted in his conviction for
"conspiracy to distribute and possess with intent to distribute at least I,OOO kilograms of
rnarijuana." U.S. v. McDowell, No. 09-20l33-JWL, 2011 WL 3903001 (D. Kan. Sept, 6,2011);
see id. at *2 (trial testimony showed that plaintiff and his co-defendants "traveled to Arizona to
package marijuana for shipment back to Kansas City . . . ."); Compl. jj IV (Parties). Plaintiff also
attaches court documents from the Superior Court of the State of Arizona in and for the County of
Maricopa, suggesting that he may be challenging a separate criminal prosecution. In any event,
the Court finds that it lacks jurisdiction over the complaint.

Plaintiff seeks "an investigation in this case because of fraud and discrepancies and cover
up by the defendants." Compl. il Vl. lt is unclear to which case plaintiff is referring, but the
Court lacks jurisdiction to compel the Attorney General to investigate any case for such reasons.

See Shoshone-Bannock Tribes v. Reno, 56 F.3d 1476, 1480 (D.C. Cir. 1995) ("In both civil and

criminal cases, courts have long acknowledged that the Attorney General's authority to control the
course of the federal government's litigation is presumptively immune from judicial review.").

Any claims arising from plaintiffs federal conviction must be presented to the respective
sentencing court under 28 US.C. § 2255, and any claims arising from a state conviction must
proceed under 28 U.S.C. § 2254 after the exhaustion of any state remedies. See 28 U.S.C.
§2254(b)(l). Thereafter, "an application for a writ of habeas corpus [] made by a person in
custody under the judgment and sentence of a State court . . . may be filed in the district court for
the district wherein such person is in custody or in the district court for the district within which
the State court was held which convicted and sentenced [petitioner] and each of such district

courts shall have concurrent jurisdiction to entertain the application." 28 U.S.C. § 224l(d).

Plaintiff was not prosecuted in the District of Columbia, nor is he in the District’s custody.

Therefore, he has no recourse in this Court. A separate Order of dismissal accompanies this

Memorandum Opinion.

4¢1¢//¢/¢¢¢/ 47   /

l§nited Steites district Judge
Date: October ”% , 201 l